United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1823
Issued: July 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2006 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated November 14, 2005 which denied his claim that he was
totally disabled for the period December 1 to 15, 2004, a September 28, 2005 decision, which
denied his request for reconsideration, and a May 12, 2006 decision which denied his request for
reconsideration of an August 17, 2004 decision on the grounds that he failed to establish clear
evidence of error. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether the Office properly refused to reopen appellant’s claim for
compensation for further review of the merits pursuant to 5 U.S.C. § 8128(a); (2) whether
appellant met his burden of proof to establish that he was totally disabled for the period
December 1 to 15, 2004 causally related to his accepted right wrist injury; and (3) whether the
Office properly denied appellant’s April 19, 2006 request for reconsideration on the grounds that
it was not timely filed and did not demonstrate clear evidence of error.

FACTUAL HISTORY
On April 9, 1996 the Office accepted that appellant, then a 30-year-old letter carrier,
sustained a severe right wrist sprain and an exacerbation of right wrist ligament tears and right
wrist extensor and de Quervain’s tenovitis. In 1998 appellant began working modified duty and
received compensation for intermittent disability thereafter. He filed Form CA-7 claim for
compensation for the period August 27 to September 24, 2003 and October 9 to 17, 2003. On
October 14, 2003 appellant accepted a full-time modified mail processor position described as
work with his left hand and a lifting and carrying restriction of 20 pounds continuously and 35
pounds intermittently. His right hand was restricted to no casing mail, no repetitive thumb/wrist
motion and no simple grasping. By decision dated November 3, 2003, the Office denied these
disability claims. Appellant requested a hearing that was held on May 5, 2004. In an August 17,
2004 decision, an Office hearing representative affirmed the November 3, 2003 decision.
A grievance settlement dated December 9, 2004 provided that appellant would receive
back pay for pay period 1 and pay periods 6 through 26 for the year 2004. On February 19, 2005
he filed a claim for compensation for the period December 1 to 15, 2004 and submitted medical
reports from Dr. Stephen E. Fuhs, a Board-certified orthopedic surgeon, dated November 17,
2004 to January 5, 2005. The employing establishment provided leave analysis for the period
December 1 to 15, 2004.
On August 16, 2005 appellant requested reconsideration of the August 17, 2004 decision
and submitted duplicates of evidence previously of record, including correspondence and
previous job offers. In a September 28, 2005 decision, the Office denied appellant’s August 16,
2005 reconsideration request. In a merit decision dated November 14, 2005, it denied his claim
for compensation for the period December 1 to 15, 2004.1
On December 26, 2005 appellant filed an appeal with the Board of the September 28 and
November 14, 2005 decisions. By order dated April 7, 2006, the Board dismissed appellant’s
appeal at his request.2 On April 19, 2006 appellant requested reconsideration of the
September 28, 2005 decision and submitted additional correspondence, previous decisions, leave
requests, job offers and employing establishment policies. By decision dated May 12, 2006, the
Office denied appellant’s reconsideration request on the grounds that it was untimely filed and
failed to demonstrate clear evidence of error of the August 17, 2004 merit decision.3

1

Appellant subsequently submitted a number of claims for compensation for periods not at issue in this appeal.

2

Docket No. 06-501 (issued April 7, 2006).

3

Subsequent to appellant’s appeal to the Board on July 26, 2006, by decision dated October 20, 2006, the Office
denied his claim for compensation for periods beginning November 17, 2005. On November 11, 2006 he requested
a hearing with the Office.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8128(a) of the Federal Employees’ Compensation Act4 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.5 Section 10.606(b)(2) of Office
regulations provides that a claimant may obtain review of the merits of the claim by either:
(1) showing that the Office erroneously applied or interpreted a specific point of law;
(2) advancing a relevant legal argument not previously considered by the Office; or
(3) constituting relevant and pertinent new evidence not previously considered by the Office.6
Section 10.608(b) provides that, when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.7 Evidence
or argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case.8 Likewise, evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.9
ANALYSIS -- ISSUE 1
In his August 16, 2005 letter requesting reconsideration, appellant did not allege or
demonstrate that the Office erroneously applied or interpreted a specific point of law or advance
a relevant legal argument not previously considered by the Office. Consequently, appellant is
not entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(2).10
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no relevant evidence. With his reconsideration request, he merely submitted
duplicates of correspondence, job offers, etc., evidence which was previously of record.
Evidence that repeats or duplicates evidence already in the case record has no evidentiary value
and does not constitute a basis for reopening a case.11 Appellant, therefore, did not submit
relevant and pertinent new evidence not previously considered by the Office and by its decision
dated September 28, 2005, the Office properly denied his reconsideration request.

4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.608(b).

8

Helen E. Paglinawan, 51 ECAB 591 (2000).

9

Kevin M. Fatzer, 51 ECAB 407 (2000).

10

20 C.F.R. § 10.606(b)(2).

11

James W. Scott, 55 ECAB 606 (2004).

3

LEGAL PRECEDENT -- ISSUE 2
Under the Act the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.12 Disability is
thus not synonymous with physical impairment which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in the Act13 and whether a particular
injury causes an employee disability for employment is a medical issue which must be resolved
by competent medical evidence.14 Whether a particular injury causes an employee to be disabled
for work and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial medical evidence.15
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.16 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.17
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.18 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.19 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.20

12

See Prince E. Wallace, 52 ECAB 357 (2001).

13

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

14

Donald E. Ewals, 51 ECAB 428 (2000).

15

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, supra note 14.

16

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

17

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

18

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

19

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

20

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

Section 8102(a) of the Act provides that the United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.21 A claimant, however, is not entitled to
receive temporary total disability and actual earnings for the same period.22
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that his claimed disability for the
period December 1 to 15, 2004 was caused by the accepted right wrist condition. Appellant’s
attending orthopedic surgeon, Dr. Fuhs, submitted reports dated November 17, 2004 to
January 5, 2005. Dr. Fuhs provided restrictions to appellant’s activity of no casing mail, no
repetitive motion of the right thumb and wrist and no simple grasping with the right hand, with
lifting limited to 20 pounds continuously and 35 pounds intermittently. All restrictions with the
left hand were removed. However, Dr. Fuhs did not advise that appellant was totally disabled.
On January 5, 2005 he advised that appellant’s right upper extremity had “dramatically
improved” and he could continuously lift 35 to 40 pounds and intermittently lift 70 pounds, with
no other restrictions. The description of appellant’s modified mail processor position indicated
that he was to work with his left hand with a lifting and carrying limited to 20 pounds
continuously and 35 pounds intermittently and right hand restrictions of no casing mail, no
thumb or wrist repetitive motion and no simple grasping.
The issue of whether a claimant’s disability is related to an accepted condition is a
medical question which must be established by a physician who, on the basis of a complete,
accurate, factual and medical history, concludes that the disability is causally related to
employment factors and supports that conclusion with sound medical reasoning.23 In this case,
the physical requirements of appellant’s limited-duty job conformed with the restrictions
provided by Dr. Fuhs. The medical evidence of record, therefore, does not establish that
appellant was totally disabled for the period December 1 to 15, 2004. Furthermore, an employee
is not entitled to receive temporary total disability and actual earnings for the same period.24 The
record in this case indicates that appellant received a back pay settlement covering pay period 1
and pay periods 6 through 26, 2004 and he would, therefore, not be entitled to compensation
during for these periods.25 Thus, he did not meet his burden of proof to establish that he was
totally disabled for the period December 1 to 15, 2004 causally related to his accepted right wrist
condition.

21

5 U.S.C. § 8102(a).

22

Danny E. Haley, 56 ECAB ___ (Docket No. 04-853, issued March 18, 2005).

23

Sandra D. Pruitt, 57 ECAB ____ (Docket No. 05-739, issued October 12, 2005).

24

Danny E. Haley, supra note 22.

25

The record does not indicate what dates were covered by these pay periods.

5

LEGAL PRECEDENT -- ISSUE 3
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Act. The Office will not review a decision
denying or terminating a benefit unless the application for review is filed within one year of the
date of that decision.26 When an application for review is untimely, the Office undertakes a
limited review to determine whether the application presents clear evidence that the Office’s
final merit decision was in error.27 Office procedures state that the Office will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth
section 10.607 of Office regulations,28 if the claimant’s application for review shows “clear
evidence of error” on the part of the Office. In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.29
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office decision. The Board makes an independent determination of whether a
claimant has submitted clear evidence of error on the part of the Office.30
ANALYSIS -- ISSUE 3
The Board finds that, as more than one year had elapsed from the date of issuance of the
last merit decision on whether appellant established that he was totally disabled for periods
August 27 to October 17, 2003, the Office decision dated August 17, 2004 appellant’s request for
reconsideration on April 19, 2006 was untimely filed. Consequently, appellant must demonstrate
clear evidence of error by the Office in denying her claim for compensation.31
The Board also finds that appellant failed to establish clear evidence of error on the part
of the Office with his reconsideration request. On reconsideration, appellant raised arguments
26

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

27

Cresenciano Martinez, 51 ECAB 322 (2000).

28

20 C.F.R. § 10.607.

29

Alberta Dukes, 56 ECAB ___ (Docket No. 04-2028, issued January 11, 2005).

30

Nancy Marcano, 50 ECAB 110 (1998).

31

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB ____ (Docket No. 05-1637, issued October 18, 2005).

6

previously considered by the Office, these arguments are, therefore, insufficient to establish clear
evidence of error.32 He also submitted evidence previously of record or not relevant to the
August to October 2003 period.33 Reports that are duplicative or irrelevant are insufficient to
establish clear evidence of error.34 The evidence submitted by appellant did not raise a
substantial question concerning the correctness of the Office’s decision. He, therefore, did not
submit the type of positive, precise and explicit evidence which manifests on its face that the
Office committed an error.35
In accordance with its internal guidelines and with Board precedent, the Office properly
performed a limited review of the evidence and argument submitted by appellant with his
April 19, 2006 reconsideration request to ascertain whether it demonstrated clear evidence of
error. The Office correctly determined that it did not and thus properly denied appellant’s
untimely request for reconsideration of the merits of his claim.36
CONCLUSION
The Board finds that, by its September 28, 2005 decision, the Office properly refused to
reopen appellant’s case for further consideration of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a). The Board also finds that appellant failed to meet his burden of proof to establish that
he was totally disabled for the period December 1 to 15, 2004 and that the Office properly denied
his April 19, 2006 reconsideration request.

32

Nancy Marcano, supra note 30.

33

This consisted of duplicates of correspondence, previous decisions, leave requests, job offers and employing
establishment policies.
34

Id.

35

D.D., 58 ECAB ____ (Docket No. 06-1148, issued November 30, 2006).

36

Nancy Marcano, supra note 30.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 12, 2006 and November 14 and September 28, 2005 be
affirmed.
Issued: July 24, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

